Maximum Income Partners, Inc. v Webber (2018 NY Slip Op 00693)





Maximum Income Partners, Inc. v Webber


2018 NY Slip Op 00693


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, DEJOSEPH, AND CURRAN, JJ.


138 CA 17-00798

[*1]MAXIMUM INCOME PARTNERS, INC., PLAINTIFF-APPELLANT,
vCARL E. WEBBER, ET AL., DEFENDANTS, MARIO CURCIO AND NICOLE CURCIO, DEFENDANTS-RESPONDENTS. (APPEAL NO. 1.) 


SILVER & FELDMAN, ROCHESTER (MICHAEL A. ROSENHOUSE OF COUNSEL), FOR PLAINTIFF-APPELLANT.
PHETERSON SPATORICO LLP, ROCHESTER (DERRICK A. SPATORICO OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Monroe County (Richard A. Dollinger, A.J.), entered October 3, 2016. The order denied the motion of plaintiff for leave to renew and/or reargue its prior motion for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court